NO. 07-10-00230-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

AUGUST
10, 2010
 

 
DAVID EUGENE HAMILTON, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 46TH DISTRICT COURT OF WILBARGER
COUNTY;
 
NO. 11,394; HONORABLE DAN MIKE BIRD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, David Eugene Hamilton,
filed a notice of appeal challenging his conviction and sentence.  On June 28, 2010, we abated and remanded the
case to allow the filing of a new certification of appellant’s right to
appeal.  Tex. R. App.
P. 25.2(d).  On August 2,
appellant filed, rather than a new certification, a motion to dismiss the
appeal.  The motion is signed by
appellant and his counsel.  Tex. R. App. P. 42.2(a). 
We have delivered no decision on the merits of appellant’s case.  We reinstate the case, dissolve the
abatement, and grant appellant’s motion to dismiss.  Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained
and our mandate will issue forthwith.
 
 
James T. Campbell
          Justice
 
 
Do not
publish.